On Rehearing.
In its motion for rehearing, the appellant Railway Company suggests that the court erred, in passing upon its second assignment of error, in stating that "the change in the channel of the river was evidently by avulsion, which would have no effect to change the boundary between New Mexico and Texas." This criticism, in my opinion, is correct, and this observation in the opinion should be withdrawn, for the reason that the question was not before the trial court, no pleadings and no evidence adduced there, with a view to establishing that point, nor is the question in any wise raised by the briefs of the parties filed here; and for the further reason that, in my opinion, the charge of the court complained of in the assignment is correct, based upon the finding of fact in the original opinion, i. e., that the defendant Railway Company "constructed a wing dam across the then channel of the river, a portion of said dam reached into the state of Texas." It was the act of constructing a portion of this dam in Texas, but for which, the jury evidently found, no damage would have occurred, which bestows jurisdiction upon the courts of Texas in respect to the damage to the land, and not the location of the boundary line either in 1904 or 1912. I therefore concur that motions for rehearing shall be overruled. *Page 673